Order entered September 21, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00243-CV

                   COLLEEN MARIE FISHER, Appellant

                                      V.

                      PAUL M. COOKE, SR., Appellee

              On Appeal from the 191st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-05882

                                   ORDER

      Before the Court is appellant’s September 20, 2021 motion for extension of

time to correct and file her brief. We GRANT the motion and ORDER the brief

received on September 20 filed as of the date of this order. We DENY appellant’s

September 14, 2021 extension motion as moot.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE